Exhibit 10.3

 

 

IC-II INVESTMENTS LLC

as Company

and

FS INVESTMENT CORPORATION II

as Investment Manager

INVESTMENT MANAGEMENT AGREEMENT

Dated as of July 2, 2012

 

 



--------------------------------------------------------------------------------

INVESTMENT MANAGEMENT AGREEMENT, dated as of July 2, 2012 (this “Agreement”),
between IC-II INVESTMENTS LLC, a Delaware limited liability company (the
“Company”), and FS INVESTMENT CORPORATION II, a Maryland corporation (in such
capacity, the “Investment Manager”).

WHEREAS, the Company desires to engage the Investment Manager to provide the
services described herein, and the Investment Manager desires to provide such
services; and

WHEREAS, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the ISDA 2002 Master
Agreement, dated as of July 2, 2012 (together with the Schedule, Credit Support
Annex and the Confirmation related thereto, as amended, modified, extended,
supplemented or restated from time to time, collectively, the “Swap Agreement”),
between the Company and Citibank, N.A. (“Citibank”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereto hereby agree as follows:

 

  1. Management Services.

The Investment Manager will provide the Company with the following services (in
accordance with and subject to the applicable requirements of, and the
restrictions and limitations set forth in, the Swap Agreement and the Company’s
limited liability company agreement (the “LLC Agreement”)):

(a) selecting the specific Reference Obligations to be included in the portfolio
of obligations subject to the Swap Agreement (the “Portfolio”);

(b) with respect to any action submitted to a vote of the holders of the
applicable Reference Obligations as to which the Investment Manager and/or the
Company is opposed, to the extent Citibank holds such Reference Obligations,
requesting on behalf of the Company that Citibank vote against such action (or
otherwise withhold its consent);

(c) with respect to Citibank’s exercise (including but not limited to any
waiver) of any rights (including but not limited to voting rights and rights
arising in connection with the bankruptcy or insolvency of an underlying obligor
of any Reference Obligation (each, an “Underlying Obligor”) or the consensual or
non-judicial restructuring of the debt or equity of an Underlying Obligor) or
remedies in connection with any Reference Obligations held by Citibank and
participating in the committees (official or otherwise) or other groups formed
by creditors of an Underlying Obligor, requesting or electing not to request on
behalf of the Company that Citibank exercise such rights or remedies;

(d) from time to time on or after the termination of the Swap Agreement,
determining the specific debt obligations or other assets to be purchased or
sold by the Company;



--------------------------------------------------------------------------------

(e) from time to time on or after the termination of the Swap Agreement,
effecting the purchase and sale of debt obligations or other assets to be
purchased or sold by the Company;

(f) monitoring the ratings of the Reference Obligations;

(g) determining whether each Loan to be included in the Portfolio meets the
Obligation Criteria;

(h) determining whether the Portfolio of Reference Obligations meets the
Portfolio Criteria;

(i) monitoring the Reference Obligations on an ongoing basis;

(j) causing the Company to deliver Eligible Collateral to Citibank in such
amounts and at such times as may be required by the Swap Agreement;

(k) determining whether to terminate one or all of the Transactions;

(l) arranging for the sale of any Reference Obligations held by Citibank to the
extent provided by Clause 4(a) of the Confirmation constituting part of the Swap
Agreement;

(m) delivering notices and instructions to Citibank as required by the Swap
Agreement; and

(n) directing the Company to comply with such other duties and responsibilities
as may be expressly required of the Company by the Swap Agreement.

The Company agrees for the benefit of the Investment Manager and Citibank to
follow the lawful instructions and directions of the Investment Manager in
connection with the Investment Manager’s services hereunder.

The Investment Manager shall use reasonable care in rendering its services
hereunder, using a degree of skill and attention no less than that which the
Investment Manager exercises with respect to comparable assets that it manages
for itself and for others in accordance with its existing practices and
procedures which the Investment Manager reasonably believes to be consistent
with those followed by institutional managers of national standing relating to
assets of the nature and character of the Reference Obligations, except as
expressly provided otherwise in this Agreement or the Swap Agreement. Subject to
the immediately preceding sentence, the Investment Manager shall follow its
customary standards, policies, and procedures in performing its duties hereunder
and under the Swap Agreement. The Investment Manager shall comply with and
perform all the duties and functions that have been specifically delegated to it
under this Agreement and the Swap Agreement. The Investment Manager shall not be
bound to follow any amendment to the Swap Agreement, however, until it has
received a copy of the amendment from the Company or Citibank and, in addition,
the Investment Manager shall not be bound by any amendment to the Swap Agreement
which adversely affects in any material respects the obligations of the
Investment Manager unless the Investment Manager shall have consented

 

2



--------------------------------------------------------------------------------

thereto in writing. The Company agrees that it will not permit any amendment to
the Swap Agreement that adversely affects the duties or liabilities of the
Investment Manager to become effective unless the Investment Manager has been
given prior written notice of such amendment and consented thereto in writing.

To the extent necessary or appropriate to perform all of the duties to be
performed by it hereunder, the Investment Manager shall have the power to
negotiate, execute and deliver all necessary documents and instruments on behalf
of the Company with respect to the rights and obligations of the Company under
the Swap Agreement.

The Investment Manager shall have no obligation to perform any duties other than
those specified herein or in the Swap Agreement, including, for the avoidance of
doubt, such duties required of the Company.

 

  2. Brokerage.

The Investment Manager shall use reasonable efforts to obtain the best prices
and execution for all sales arranged with respect to any Reference Obligations
pursuant to the Swap Agreement, and all assets of the Company, considering all
circumstances. Subject to the objective of obtaining best prices and execution,
the Investment Manager may take into consideration research and other brokerage
services furnished to the Investment Manager or its Affiliates by brokers and
dealers which are not Affiliates of the Investment Manager. Such services may be
used by the Investment Manager or its Affiliates in connection with its other
advisory activities or investment operations. The Investment Manager may
aggregate sales and purchase orders of securities placed with respect to the
Reference Obligations, and all assets of the Company, with similar orders being
made simultaneously for other accounts managed by the Investment Manager or with
accounts of the Affiliates of the Investment Manager, if in the Investment
Manager’s sole judgment such aggregation shall result in an overall economic
benefit to the Company taking into consideration the selling or purchase price,
brokerage commission and other expenses. In accounting for such aggregated order
price, commission and other expenses shall be averaged on a per position basis.

The Company acknowledges that the determination of any such economic benefit by
the Investment Manager is subjective and represents the Investment Manager’s
evaluation at the time that the Company will be benefited by better purchase or
sales prices, lower commission expenses and beneficial timing of transactions or
a combination of these and other factors. When any aggregate sales or purchase
orders occur, the objective of the Investment Manager (and any of its Affiliates
involved in such transactions) shall be to allocate the executions among the
accounts in an equitable manner.

Subject to the Investment Manager’s execution obligations described herein, the
Investment Manager is hereby authorized to effect client cross-transactions
where the Investment Manager causes a transaction to be effected between the
Company and another account advised by it or any of its Affiliates; provided
that, if and to the extent required by the Advisers Act, such authorization is
terminable at the Company’s option without penalty, effective upon receipt by
the Investment Manager of written notice from the Company. In addition, the
Company hereby consents to, and authorizes the Investment Manager to enter into,
agency cross-transactions

 

3



--------------------------------------------------------------------------------

where it or any of its Affiliates acts as broker for the Company and for the
other party to the transaction, to the extent permitted under applicable law;
provided that the Company shall have the right to revoke such consent at any
time by written notice to the Investment Manager.

 

  3. The Representations and Warranties of the Company.

The Company represents and warrants to the Investment Manager that:

(a) the Company has been duly organized and is validly existing under the laws
of Delaware, has the full power and authority to own its assets and the
obligations proposed to be owned by it and to transact the business in which it
is presently engaged and is duly qualified under the laws of each jurisdiction
where its ownership or lease of property or the conduct of its business
requires, or the performance of its obligations under this Agreement and the
Swap Agreement would require, such qualification, except for failures to be so
qualified, authorized or licensed that would not in the aggregate have a
material adverse effect on the business, operations, assets or financial
condition of the Company;

(b) the Company has full corporate power and authority to execute, deliver and
perform this Agreement, the Swap Agreement and all obligations required
hereunder and under the Swap Agreement, and the performance of all obligations
imposed upon it hereunder and thereunder;

(c) this Agreement has been duly authorized, executed and delivered by it and
constitutes its valid and binding obligation, enforceable in accordance with its
terms except that the enforceability thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

(d) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other person is
required for the performance by the Company of its duties hereunder, except such
as have been duly made or obtained;

(e) neither the execution and delivery of this Agreement nor the fulfillment of
the terms hereof conflicts with or results in a material breach or violation of
any of the material terms or provisions of or constitutes a material default
under (i) the Company’s certificate of formation, operating agreement or other
constituent documents, (ii) the terms of any material indenture, contract,
lease, mortgage, deed of trust, note, agreement or other evidence of
indebtedness or other material agreement, obligation, condition, covenant or
instrument to which the Company is a party or is bound, (iii) any statute
applicable to the Company, or (iv) any law, decree, order, rule or regulation
applicable to the Company of any court or regulatory, administrative or
governmental agency, body or authority or arbitrator having or asserting
jurisdiction over the Company or its properties, and which would have a material
adverse effect upon the performance by the Company of its duties under this
Agreement;

 

4



--------------------------------------------------------------------------------

(f) neither the Company nor any of its Affiliates are in violation of any U.S.
federal or state securities law or regulation promulgated thereunder and there
is no charge, investigation, action, suit or proceeding before or by any court
or regulatory agency pending or, to the best knowledge of the Company,
threatened that would have a material adverse effect upon the performance by the
Company of its duties under this Agreement;

(g) the Company has not engaged in any transaction that would result in the
violation of, or require registration as an investment company under, the
Investment Company Act;

(h) the Company is not required to register as an “investment company” under the
Investment Company Act; and

(i) there is no charge, investigation, action, suit or proceeding before or by
any court pending or, to the best knowledge of the Company, threatened that, if
determined adversely to the Company, would have a material adverse effect upon
the performance by the Company of its duties under, or on the validity or
enforceability of, this Agreement or the provisions of the Swap Agreement
applicable to the Company thereunder.

 

  4. Representations and Warranties of the Investment Manager.

The Investment Manager represents and warrants to the Company that:

(a) the Investment Manager is duly incorporated and validly existing under the
laws of Maryland and has the full power and authority to transact the business
in which it is presently engaged and is duly qualified under the laws of each
jurisdiction where the conduct of its business requires, or the performance of
its obligations under this Agreement and the provisions of the Swap Agreement
applicable to the Investment Manager would require, such qualification, except
for failures to be so qualified, authorized or licensed which would not in the
aggregate have a material adverse effect on the business, operations, assets or
financial condition of the Investment Manager, or on the ability of the
Investment Manager to perform its obligations under, or on the validity or
enforceability of, this Agreement and the applicable provisions of the Swap
Agreement;

(b) the Investment Manager has full power and authority to execute and deliver
this Agreement and to perform all of its obligations hereunder and under the
Swap Agreement;

(c) this Agreement has been duly authorized, executed and delivered by the
Investment Manager and constitutes a valid and binding agreement of the
Investment Manager, enforceable against it in accordance with its terms, except
that the enforceability thereof may be subject to (i) bankruptcy, insolvency,
reorganization,

 

5



--------------------------------------------------------------------------------

moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights and (ii) general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law);

(d) neither the Investment Manager nor any of its Affiliates is in violation of
any federal or state securities law or regulation promulgated thereunder or any
material listing requirements of any exchange on which it is listed and there is
no charge, investigation, action, suit or proceeding before or by any court,
exchange or regulatory agency pending or, to the best knowledge of the
Investment Manager, threatened, that in either case would have a material
adverse effect upon the performance by the Investment Manager of its duties
under this Agreement;

(e) neither the execution and delivery of this Agreement, nor the performance of
the terms hereof or the provisions of the Swap Agreement applicable to the
Investment Manager, conflicts with or results in a material breach or violation
of any of the material terms or provisions of, or constitutes a material default
under, (i) its articles of organization, bylaws or other constituent document,
(ii) the terms of any material indenture, contract, lease, mortgage, deed of
trust, note agreement or other evidence of indebtedness or other material
agreement, obligation, condition, covenant or instrument to which the Investment
Manager is a party or is bound, (iii) any statute applicable to the Investment
Manager, or (iv) any law, decree, order, rule or regulation applicable to the
Investment Manager of any court or regulatory, administrative or governmental
agency, body or authority or arbitrator having or asserting jurisdiction over
the Investment Manager or its properties, and which would have, in the case of
any of clauses (ii) through (iv) of this paragraph (e), a material adverse
effect upon the performance by the Investment Manager of its duties under this
Agreement or the provisions of the Swap Agreement applicable to the Investment
Manager; and

(f) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other person is
required for the performance by it of its duties hereunder, except such as have
been duly made or obtained.

 

  5. Expenses.

The Investment Manager shall pay all expenses and costs (including salaries,
rent and other overhead) incurred by it in connection with its services under
this Agreement; provided that the Investment Manager shall not be liable for and
the Company shall be responsible for the payment of (i) expenses and costs of
legal advisers (including reasonable expenses and costs associated with the use
of internal legal counsel of the Investment Manager), consultants and other
professionals retained by the Company or by the Investment Manager, on behalf of
the Company, in connection with the services provided by the Investment Manager
pursuant to this Agreement and the Swap Agreement, (ii) the reasonable cost of
asset pricing and asset rating services, and accounting, programming and data
entry services that are retained in connection with services of the Investment
Manager under this Agreement, (iii) travel expenses (airfare, meals, lodging and
other transportation) incurred by the Investment Manager as is reasonably
necessary in connection with the selection of Reference Obligations to be
included in the

 

6



--------------------------------------------------------------------------------

Portfolio and the negotiation, documentation, default or restructuring of any
Reference Obligation held by Citibank, and (iv) any extraordinary costs and
expenses incurred by the Investment Manager in the performance of its
obligations under this Agreement and the Swap Agreement. To the extent that such
expenses are incurred in connection with obligations that are also held by the
Investment Manager, the Investment Manager shall allocate the expenses among the
accounts in a fair and equitable manner. Any amounts payable pursuant to this
Section 5 shall be reimbursed by the Company to the extent funds are available
therefor.

 

  6. Fees.

(a) The Company shall pay to the Investment Manager, for services rendered and
performance of its obligations under this Agreement fees which are payable in
arrears on the fifth Business Day following the last day of each Quarterly
Period (subject to availability of funds) in an amount equal to 0.35% per annum
of the Portfolio Notional Amount measured as of the last day of the related
Quarterly Period immediately preceding such payment date (the “Management
Fees”). The Management Fees will be calculated on the basis of a calendar year
consisting of 360 days and the actual number of days elapsed.

(b) The Investment Manager may, in its sole discretion, (i) waive all or any
portion of the Management Fees or (ii) defer all or any portion of the
Management Fees. Such deferred amounts will become payable on the next Payment
Date in the same manner and priority as their original characterization would
have required unless deferred again.

(c) If this Agreement is terminated pursuant to Section 11 hereof or otherwise,
the Management Fees calculated as provided in Section 6(a) hereof shall be
prorated for any partial periods between Payment Dates during which this
Agreement was in effect and shall be due and payable, along with any deferred
Management Fees, on the first Payment Date following the effective date of such
termination.

(d) The Management Fees will be payable from the assets of the Company. If on
any payment date there are insufficient funds to pay the Management Fees then
due in full, the amount not so paid shall be deferred without interest and shall
be payable on the next payment date, if any, on which any funds are available
therefor.

(e) The Investment Manager hereby agrees not to cause the filing of a petition
in bankruptcy against the Company for any reason whatsoever, including, without
limitation, the non-payment of the Management Fees, except in accordance with
the provisions of Section 20 hereof.

 

  7. Non-Exclusivity.

The services of the Investment Manager to the Company are not to be deemed
exclusive, and the Investment Manager shall be free to render asset management
or management services to other Persons (including Affiliates, other investment
companies, and clients having objectives similar to those of the Company). It is
understood and agreed that the officers and directors of the Investment Manager
may engage in any other business activity or render services

 

7



--------------------------------------------------------------------------------

to any other Person or serve as partners, officers or directors of any other
firm or corporation. Notwithstanding the foregoing, it is understood and agreed
that the Investment Manager will at no time render any services to, or in any
way participate in the organization or operation of, any investment company or
other entity if such actions would require the Company to register as an
“investment company” under the Investment Company Act. Subject to Section 9
hereof, it is understood and agreed that information or advice received by the
Investment Manager and officers or directors of the Investment Manager hereunder
shall be used by such organization or such persons to the extent permitted by
applicable law.

 

  8. Conflicts of Interest.

The Investment Manager may, subject to applicable legal requirements, direct the
Company (i) to select any Reference Obligations to be included in the Portfolio,
(ii) to notify Citibank of its election to terminate one or more Transactions,
or (iii) to acquire any Reference Obligations from Citibank in connection with
the termination of the Swap Agreement to the extent permitted by Clause 4 of the
Confirmation constituting part of the Swap Agreement.

Notwithstanding the provisions of the preceding paragraph, various potential and
actual conflicts of interest may arise from the overall investment activity of
the Investment Manager and its Affiliates. The Investment Manager, its
Affiliates and their respective clients may invest in obligations that would be
appropriate for inclusion in the Portfolio. Such investments may be different
from the Reference Obligations selected by the Company under the Swap Agreement.
The Investment Manager and its Affiliates may have ongoing relationships with,
and may own equity or debt obligations issued by, companies that are the
Underlying Obligors of the Reference Obligations. The Investment Manager and its
Affiliates and the clients of the Investment Manager or its Affiliates may
invest in obligations that are senior to, or have interests different from or
adverse to, the Reference Obligations. The Investment Manager may serve as
Investment Manager for, invest in, or be affiliated with, other entities
organized to enter into total return swap transactions. The Investment Manager
may at certain times be simultaneously seeking to purchase or sell investments
for other entities for which it serves as Investment Manager, or for its clients
and Affiliates, and selecting such investments as Reference Obligations to be
included in the Portfolio. Furthermore, the Investment Manager and/or its
Affiliates may make an investment on their behalf or on behalf of any account
that they manage or advise without selecting such investment opportunity as a
Reference Obligation to be included in the Portfolio.

The Company hereby acknowledges the various potential and actual conflicts of
interest that may exist with respect to the Investment Manager; provided that
nothing in this Section 8 shall be construed as altering the duties of the
Investment Manager as set forth in this Agreement, the Swap Agreement or the
requirements of any law, rule or regulation applicable to the Investment
Manager.

 

  9. Records; Confidentiality.

The Investment Manager shall maintain appropriate books of account and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by a representative of the Company, Citibank,
and independent accountants appointed by the Company at a mutually agreed time
during normal business hours and upon not less than three (3) Business Days’
prior notice.

 

8



--------------------------------------------------------------------------------

At no time will the Investment Manager make a public announcement concerning the
Swap Agreement, the Investment Manager’s role hereunder or any other aspect of
the transactions contemplated by this Agreement and the Swap Agreement absent
the written consent of the Company.

The Investment Manager shall, and shall cause its Affiliates to, keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non-affiliated
third parties except (i) with the prior written consent of the Company, (ii) as
required by law, regulation, court order or the rules or regulations of any self
regulating organization, body or official having jurisdiction over the
Investment Manager, (iii) to its professional advisers, (iv) such information as
shall have been publicly disclosed other than in violation of this Agreement,
(v) the identification of the Company as a client of the Investment Manager,
(vi) information related to the performance of the Investment Manager,
(vii) information furnished in connection with any successor investment manager
or assignee, or any agent that has been assigned duties in accordance with this
Agreement, or (viii) such information that was or is obtained by the Investment
Manager on a non-confidential basis; provided that the Investment Manager does
not know or have reason to know, after due inquiry, of any breach by such source
of any confidentiality obligations with respect thereto. For purposes of this
Section 9, Citibank shall in no event be considered a “non-affiliated third
party,” and the Investment Manager may disclose any of the aforementioned
information to Citibank insofar as such information relates to the Company’s
performance of its obligations under the Swap Agreement.

 

  10. Term.

This Agreement shall become effective on the date hereof and shall continue
unless terminated as hereinafter provided.

 

  11. Termination.

(a) This Agreement may be terminated, and the Investment Manager may be removed,
without payment to the Investment Manager of any penalty, for cause upon prior
written notice by the Company, acting with the consent of Citibank; provided
that such notice may be waived by the Investment Manager. For this purpose,
“cause” will mean the occurrence of any of the following events or
circumstances:

(i) the Investment Manager’s breach, in any respect, of any provision of this
Agreement or the Swap Agreement applicable to it (except for any breach that has
not had, and could not reasonably be expected to have, a material adverse effect
on the Company or Citibank) and the Investment Manager’s failure to cure such
breach within 30 days of its becoming aware of, or receiving notice of, the
occurrence of such breach;

(ii) the Investment Manager’s intentional breach of (a) any provision of this
Agreement or the Swap Agreement applicable to it relating to the

 

9



--------------------------------------------------------------------------------

Investment Manager’s or the Company’s obligation to cause the Reference
Obligations to comply with (1) the Obligation Criteria and (2) the Portfolio
Criteria or (b) any other material provision of this Agreement or the Swap
Agreement applicable to it, and the Investment Manager’s failure to cure such
breach within 15 days of the occurrence of such breach;

(iii) the failure of any representation, warranty, certification or statement
made or delivered by the Investment Manager in or pursuant to this Agreement or
the Swap Agreement to be correct in any material respect when made, which
failure (a) could reasonably be expected to have a material adverse effect on
Citibank and (b) is not corrected by the Investment Manager within 30 days of
its receipt of notice from the Company or Citibank of such failure, unless, if
such failure is not capable of being cured in 30 days but is curable within 90
days, the Investment Manager has taken action that the Investment Manager in
good faith believes will remedy, and does in fact remedy, such failure within 90
days after notice of such failure being given to the Investment Manager;

(iv) the Investment Manager (1) is dissolved (other than pursuant to a
consolidation, amalgamation or merger), (2) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (3) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due, (4) makes a general assignment, arrangement or composition with
or for the benefit of its creditors, (5) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property or (6) is
adjudicated as insolvent or bankrupt, or a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Investment
Manager, or appointing a receiver, liquidator, assignee, or sequestrator (or
other similar official) of the Investment Manager or of any substantial part of
its property, and the continuance of any such decree or order unstayed and in
effect for a period of 60 consecutive days;

(v) the occurrence of an Event of Default or Termination Event under the Swap
Agreement that results from any breach by the Investment Manager of its duties
under the Swap Agreement or this Agreement; or

(vi) the occurrence of an act by the Investment Manager that constitutes fraud
or criminal activity in the performance of its obligations under this Agreement,
or the Investment Manager being indicted for a criminal offense materially
related to its business of providing asset management services.

If any such event occurs, the Investment Manager shall give prompt written
notice thereof to the Company and Citibank promptly upon the Investment Manager
becoming aware of the occurrence of such event.

 

10



--------------------------------------------------------------------------------

(b) The Investment Manager shall have the right to terminate this Agreement only
upon 90 days prior written notice to the Company and Citibank, and this
Agreement shall terminate automatically in the event of its assignment by the
Investment Manager which is not made in accordance with Sections 13 and 17 of
this Agreement.

(c) This Agreement shall be automatically terminated in the event that the
Company determines in good faith that the Company or the Company’s asset
portfolio has become required to be registered under the provisions of the
Investment Company Act.

(d) Within 30 days of the resignation or removal of the Investment Manager, the
Company may appoint a successor investment manager; provided that Citibank may
reject such appointment within 15 days of notice of such appointment.

 

  12. Action Upon Termination.

(a) Upon the effective termination of this Agreement, the Investment Manager
shall as soon as practicable:

(i) deliver to the Company all property and documents of the Company or
otherwise relating to the Transactions then in the custody of the Investment
Manager; and

(ii) deliver to Citibank an account with respect to the books and records
delivered to Citibank or the successor investment manager appointed pursuant to
Section 11(d).

Notwithstanding such termination, the Investment Manager shall remain liable to
the extent set forth herein (but subject to Section 13 hereof) for its acts or
omissions hereunder arising prior to termination and for any expenses, losses,
damages, liabilities, demands, charges and claims (including reasonable
attorney’s fees) in respect of or arising out of a breach of the representations
and warranties made by the Investment Manager in Section 4 hereof or from any
failure of the Investment Manager to comply with the provisions of this
Section 12.

(b) The Investment Manager agrees that, notwithstanding any termination, it
shall reasonably cooperate in any suit, action or proceeding relating to this
Agreement (each, a “Proceeding”) arising in connection with this Agreement, the
Swap Agreement or any of the Company’s assets (excluding any such Proceeding in
which claims are asserted against the Investment Manager or any Affiliate of the
Investment Manager) so long as the Investment Manager shall have been offered
reasonable security, indemnity or other provisions against the cost, expenses
and liabilities that might be incurred in connection therewith and a reasonable
per diem fee.

 

  13. Liability of Investment Manager; Delegation.

(a) The Investment Manager assumes no responsibility under this Agreement other
than to render the services called for hereunder and under the terms of

 

11



--------------------------------------------------------------------------------

the Swap Agreement made applicable to it pursuant to the terms of this
Agreement. The Investment Manager shall not be responsible for any action of the
Company in declining to follow any advice, recommendation, or direction of the
Investment Manager. The Investment Manager shall have no liability to Citibank
or other creditors of the Company, for any error of judgment, mistake of law, or
for any loss arising out of any investment, or for any other act or omission in
the performance of its obligations to the Company except for liability to which
it would be subject by reason of willful misfeasance, bad faith, gross
negligence in performance, or reckless disregard, of its obligations hereunder.
The Investment Manager may delegate to an agent selected with reasonable care,
which shall include any Person that is party to a sub-advisory agreement with
the Investment Manager or any of its Affiliates as of the date hereof, any or
all duties (other than its asset selection or trade execution duties) assigned
to the Investment Manager hereunder; provided that no such delegation by the
Investment Manager of any of its duties hereunder shall relieve the Investment
Manager of any of its duties hereunder nor relieve the Investment Manager of any
liability with respect to the performance of such duties. For the avoidance of
doubt, asset selection duties shall include the services described in
Section 1(a) hereof.

Notwithstanding the above and Section 17, the Investment Manager shall be
permitted to assign any or all of its rights and delegate any or all of its
obligations to an Affiliate reasonably acceptable to Citibank that (i) will
professionally and competently perform duties similar to those imposed upon the
Investment Manager under this Agreement and (ii) is legally qualified and has
the capacity to act as the Investment Manager under this Agreement. The
Investment Manager shall not be liable for any consequential damages hereunder.

(b) The Company shall reimburse, indemnify and hold harmless the Investment
Manager, its directors, officers, agents and employees and any of its Affiliates
from any and all expenses, losses, damages, liabilities, demands, charges and
claims of any nature whatsoever (including reasonable attorneys’ fees and
expenses), as are incurred in investigating, preparing, pursuing or defending
any claim, action, proceeding or investigation with respect to any pending or
threatened litigation caused by, or arising out of or in connection with, any
acts or omissions of the Investment Manager, its directors, officers,
stockholders, agents and employees made in good faith and in the performance of
the Investment Manager’s duties under this Agreement or the Swap Agreement
except to the extent resulting from such person’s bad faith, willful
misfeasance, gross negligence or reckless disregard of its duties hereunder or
thereunder. The Investment Manager, its directors, officers, stockholders,
agents and employees may consult with counsel and accountants with respect to
the affairs of the Company and shall be fully protected and justified, to the
extent allowed by law, in acting, or failing to act, if such action or failure
to act is taken or made in good faith and is in accordance with the advice or
opinion of such counsel or accountants. Notwithstanding anything contained
herein to the contrary, the obligations of the Company under this Section 13(b)
shall be payable from the Company’s assets and are subject to the availability
of funds.

(c) The Investment Manager shall reimburse, indemnify and hold harmless the
Company, its members, manager, officers, agents and employees from any

 

12



--------------------------------------------------------------------------------

and all expenses, losses, damages, liabilities, demands, charges and claims of
any nature whatsoever (including reasonable attorneys’ fees and expenses), as
are incurred in investigating, preparing, pursuing or defending any claim,
action, proceeding or investigation with respect to any pending or threatened
litigation caused by, or arising out of or in connection with, (i) any acts or
omissions of the Investment Manager constituting bad faith, willful misconduct,
gross negligence or reckless disregard of its duties under this Agreement or
under the Swap Agreement and (ii) any breach of the representations and
warranties made by the Investment Manager in Section 4 hereof.

 

  14. Obligations of Investment Manager.

Unless otherwise required by any provision of the Swap Agreement or this
Agreement or by applicable law, the Investment Manager shall not intentionally
take any action, which it knows or should know would (a) materially adversely
affect the Company for purposes of United States federal or state law or any
other law known to the Investment Manager to be applicable to the Company,
(b) require registration of the Company or the Company’s assets as an
“investment company” under the Investment Company Act, (c) not be permitted
under the Company’s operating agreement or certificate of formation (including,
but not limited to, Section 9 thereof), (d) cause the Company to violate the
terms of the Swap Agreement, (e) subject the Company to federal, state or other
income taxation, or (f) adversely affect the interests of Citibank in any
material respect (other than as permitted or required hereunder or under the
Swap Agreement, including, without limitation, as may result from the
performance of any Reference Obligation), it being understood that in connection
with the foregoing the Investment Manager will not be required to make any
independent investigation of any facts or laws not otherwise known to it in
connection with its obligations under this Agreement and the Swap Agreement or
the conduct of its business generally. The Investment Manager covenants that it
shall comply in all material respects with all laws and regulations applicable
to it in connection with the performance of its duties under this Agreement and
the Swap Agreement. Notwithstanding anything in this Agreement, the Investment
Manager shall not take any discretionary action that would reasonably be
expected to cause an Event of Default or Termination Event under the Swap
Agreement. The Investment Manager covenants that it shall not fail to correct
any known misunderstandings regarding the separate identity of the Company and
shall not identify itself as a division or department of the Company.

 

  15. No Partnership or Joint Venture.

The Company and the Investment Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Investment Manager’s relation to the Company shall be deemed to be that of an
independent contractor.

 

13



--------------------------------------------------------------------------------

  16. Notices.

Any notice under this Agreement shall be in writing and sent by facsimile,
confirmed by telephonic communication, or addressed and delivered or mailed
postage paid to the other party at such address as such other party may
designate for the receipt of such notice. Until further notice to the other
party it is agreed that the address of the Company and Citibank for this purpose
shall be as set forth in the Schedule to the Swap Agreement, and the address of
the Investment Manager for this purpose shall be:

FS Investment Corporation II

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, Pennsylvania 19104

Attention: Gerald F. Stahlecker

Telephone: (215) 495-1169

Facsimile: (215) 222-4649

Electronic Mail: jerry.stahlecker@franklinsquare.com

All notices are to be effective in accordance with Section 12 of the Swap
Agreement.

 

  17. Succession/Assignment.

This Agreement shall inure to the benefit of and be binding upon the successors
to the parties hereto. No assignment of this Agreement by the Investment Manager
(including, without limitation, a change in control or management of the
Investment Manager which would be deemed an “assignment” under the United States
Advisers Act of 1940, as amended) shall be made without the consent of the
Company and Citibank.

 

  18. Conflicts with the Swap Agreement.

Subject to the provisions of Section 1 hereof pertaining to the binding effect
of certain amendments to the Swap Agreement on the Investment Manager, in the
event that this Agreement requires any action to be taken with respect to any
matter and the Swap Agreement requires that a different action be taken with
respect of such matter, and such actions are mutually exclusive, the provisions
of the Swap Agreement in respect thereof shall control.

 

  19. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflicts of laws principles.
With respect to any Proceeding, each party irrevocably (i) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(b) THE PARTIES HERETO IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY ACTION OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF SUCH

 

14



--------------------------------------------------------------------------------

PROCESS TO EACH SUCH PARTY AT THE ADDRESS SPECIFIED IN SECTION 16 HEREOF. THE
PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) No failure on the part of either party hereto to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under this Agreement shall operate as a waiver thereof nor shall
any single or partial exercise of any right, remedy, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

(e) The captions in this Agreement are included for convenience only and in no
way define or limit any of the provisions hereof or otherwise affect their
construction or effect.

(f) In the event any provision of this Agreement shall be held invalid or
unenforceable, by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provisions hereof.

(g) This Agreement may not be amended or modified or any provision thereof
waived except by an instrument in writing signed by the parties hereto.

(h) This Agreement and the Swap Agreement contain the entire understanding and
agreement between the parties and supersedes all other prior understandings and
agreements, whether written or oral, between the parties concerning this subject
matter. The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.

(i) The Investment Manager (i) consents to, and agrees to perform, the
provisions of the Swap Agreement applicable to the Investment Manager, and
(ii) agrees that all of the representations, covenants and agreements made by
the Investment Manager in this Agreement are also for the benefit of Citibank.

(j) This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed an original, but all such counterparts shall
together constitute but one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

15



--------------------------------------------------------------------------------

(k) Each representation and warranty made or deemed to be made herein or
pursuant hereto, and each indemnity provided for hereby, shall survive the
execution and delivery and any termination or assignment of this Agreement or
resignation or removal of the Investment Manager.

(l) The Company hereby acknowledges and accepts all actions that were taken by
the Investment Manager and/or recommended to the Company by the Investment
Manager prior to the Closing Date, including all actions and recommendations
that were otherwise consistent with the services to be provided by the
Investment Manager to the Company pursuant to Section 1 of this Agreement prior
to the Closing Date, in each case, as if this Agreement had been in effect at
the time that such actions were taken or such recommendations were made.

 

  20. Non-Petition.

The Investment Manager shall continue to serve as Investment Manager under this
Agreement notwithstanding that the Investment Manager shall not have received
amounts due to it under this Agreement because sufficient funds were not then
available to the Company to pay such amounts, and agrees not to cause the filing
of an involuntary petition in bankruptcy against the Company for any reason
whatsoever, including, without limitation, the non-payment to the Investment
Manager, until the payment in full of all amounts payable to Citibank or
otherwise under the Swap Agreement and the expiration of a period equal to one
year and one day (or, if longer, the applicable preference period then in
effect) following all such payments; provided that nothing in this clause shall
preclude, or be deemed to estop, the Investment Manager (A) from taking any
action prior to the expiration of the aforementioned one year and one day (or,
if longer, the applicable preference period then in effect) period in (x) any
case or proceeding voluntarily filed or commenced by the Company or (y) any
involuntary insolvency proceeding filed or commenced against the Company, by a
Person other than the Investment Manager or its Affiliates, or (B) from
commencing against the Company or any properties of the Company any legal action
which is not a bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceeding. The provisions of this Section 20 shall survive the
termination of this Agreement for any reason whatsoever.

 

  21. No Recourse.

The Investment Manager hereby acknowledges and agrees that the Company’s
obligations hereunder will be solely the corporate obligations of the Company,
and the Investment Manager will not have any recourse to any of the managers,
officers, employees, holders of the membership interest of Company with respect
to any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby. Recourse in respect of any
obligations of the Company hereunder will be limited to the Company’s assets and
on the exhaustion thereof all claims against the Company arising from this
Agreement or any transactions contemplated hereby shall be extinguished. The
provisions of this Section 21 shall survive the termination of this Agreement
for any reason whatsoever.

 

16



--------------------------------------------------------------------------------

[signature page follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this INVESTMENT MANAGEMENT
AGREEMENT to be executed by their respective authorized representatives on the
day and year first above written.

 

IC-II INVESTMENTS LLC By:  

/s/ Gerald F. Stahlecker

Name:   Gerald F. Stahlecker Title:   Executive Vice President

FS INVESTMENT CORPORATION II By:  

/s/ Gerald F. Stahlecker

Name:   Gerald F. Stahlecker Title:   Executive Vice President